EDITOR’S NOTE: This opinion, published at 494 So.2d 977, 1080, was corrected as follows on June 24, 1987.*
[[Image here]]
Chapter 5
RULES REGULATING TRUST ACCOUNTS
5-1 Generally.
5-1.1 Trust accounts.
[[Image here]]
(b) Trust accounts as official records. A member of The Florida Bar shall preserve or cause to be preserved the records of all bank and savings and loan association accounts or other records pertaining to the funds or property of a client maintained in compliance with rule 4-1.5 for a period of not less than six (6) years subsequent to the final conclusion of the representation of a client relative to such funds or property,. whichever shall last occur. Such records shall include checkbooks, can-celled checks, check stubs, vouchers, ledgers and journals, closing statements, accountings or other statements of disbursements rendered to clients or other parties with regard to trust funds, or similar equivalent records clearly and expressly reflecting the date, amount, source, and reason for all receipts, withdrawals, deliveries, and disbursements of the funds or property of a client.
[[Image here]]

 New material underlined. Deleted material lined through.